Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 14, 1991, which ruled that claimant was ineligible to receive unemployment insurance benefits because he had a reasonable assurance of continued employment.
Claimant worked 96 days as a substitute teacher for the New York City Board of Education during the 1989-1990 school year. The Unemployment Insurance Appeal Board ruled that because there was a reasonable assurance of continued employment for the 1990-1991 school year (see, Labor Law § 590 [10]), claimant was ineligible to receive unemployment insurance benefits. Evidence was presented at the hearing that claimant was mailed a letter dated June 15, 1990 assuring him that the need for substitutes in the upcoming year was as great as it had been the previous year. Claimant neither contested the introduction of this evidence nor indicated at the hearing that he failed to receive this letter (cf., Matter of Feinerman [Board of Educ.—Roberts], 97 AD2d 920). Claimant was also placed on a per diem substitute list for the 1990-1991 school year and he was, in fact, hired from that list. In addition, claimant testified that he was told that he would get work in October 1990 at the same school in which he had previously taught. Under these circumstances, we find that *849the determination denying claimant benefits is supported by substantial evidence and should be upheld (see, Matter of Scully [Roberts], 88 AD2d 689; Matter of Williams [City School Dist.—Ross], 81 AD2d 928; Matter of Wilson [Ross] 80 AD2d 980, lv denied 54 NY2d 606; Matter of Gaeta [Ross], 78 AD2d 742, lv denied 52 NY2d 703).
Yesawich Jr., J. P., Levine, Crew III, Mahoney and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.